                               UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

       CHILDREN'S HEALTH DEFENSE, and
       AMY MILLER, an individual
  v.                                                            Case No.

       FOOD & DRUG ADMINISTRATION, and
       JANET WOODCOCK, acting
       commissioner of Food & Drugs

                                  DISCLOSURE STATEMENT


         I, the undersigned, counsel of record for Plaintiffs                                ,

  certify to the best of my knowledge and belief:

  X
  9      My client has no corporate interests to be identified under Federal Rule of Civil
         Procedure 7.1 or Federal Rule of Criminal Procedure 12.4.

  9      My client has the following parent corporation(s):




  9      The following publicly held corporation(s) own 10% or more of my client’s stock:




                                                         /s/ Derek Jordan
                                                      (Signature of Counsel)

                                                        August 31, 2021
                                                      (Date)



Case 1:21-cv-00200-DCLC-CHS Document 1-3 Filed 08/31/21 Page 1 of 1 PageID #: 131
